Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 1 of 10 Page ID #:5421




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
                            UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
      Bureau of Consumer Financial Protection, )
 13                                            )                 Case No.: 8-20-cv-00043-SB-ADS
                       Plaintiff,              )
 14                                            )
           vs.                                 )                 RESPONSE IN SUPPORT OF
 15                                            )                 PLAINTIFF’S PROPOSED
      Chou Team Realty, LLC et al.,            )                 CONFORMING JUDGMENT
 16                                            )                 AGAINST DEFENDANT JAWAD
                       Defendants.             )                 NESHEIWAT
 17                                            )
                                               )
 18                                            )
 19
 20                                          BACKGROUND
 21          In support of its summary judgment motion, the Bureau of Consumer
 22   Financial Protection laid out the undisputed evidence establishing Defendant
 23   Jawad Nesheiwat’s liability: he was central to a scheme that illegally obtained
 24   consumer reports containing sensitive information for millions of consumers.
 25   Then, with Nesheiwat’s assistance, five student-loan debt-relief businesses (the
 26   “SDLR Companies”) used that illegally obtained information to deceptively
 27   market debt-relief services. Over 23,000 consumers enrolled and were charged
 28   more than $19.6 million in fees resulting from unlawful conduct.
         RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                        1
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 2 of 10 Page ID #:5422




  1          The Bureau’s motion for summary judgment laid out the basis for
  2   holding Nesheiwat jointly and severally liable with the SLDR Companies for all
  3   fees charged. See ECF No. 189-1 at 22-23. In the proposed judgment that it
  4   submitted concurrently, the Bureau sought: judgment against Nesheiwat equal
  5   to the full amount of fees the SLDR Companies charged consumers, see ECF
  6   No. 189-2 at ¶¶ 32-25; injunctive relief banning him from the mortgage and
  7   debt-relief industries and from telemarketing consumer financial products or
  8   services, banning him from using or obtaining prescreened consumer reports
  9   and from using or obtaining consumer reports for any business purpose, and
 10   banning him from using consumer information obtained through the unlawful
 11   conduct, id. at ¶¶ 26-31; provisions enabling the Bureau to monitor Nesheiwat’s
 12   compliance with the order, id. at ¶¶ 48-59, 61-64; and provisions to aid in
 13   collecting the money judgment and to identify harmed consumers, id. at ¶¶ 39-
 14   47, 60. Regarding the civil money penalty, the Bureau explained that the
 15   maximum penalty exceeded $115 million and that it had not identified evidence
 16   supporting mitigation, but that Nesheiwat could present evidence supporting
 17   mitigation in his opposition. ECF No. 189-1 at 25. But, as the Court found in its
 18   order granting summary judgment, Nesheiwat “did not meaningfully oppose the
 19   Bureau’s request for relief.” ECF No. 233 at 9 n.8.
 20          This Court granted the Bureau’s motion in full, finding that injunctive
 21   relief, restitution, and a civil money penalty are all appropriate remedies. ECF
 22   No. 233 at 9. At the Court’s direction, the Bureau filed a proposed conforming
 23   judgment, which again proposed a judgment for the full amount of fees charged
 24   and included the same injunctive and compliance-monitoring provisions.
 25   Compare ECF No. 234-1 at ¶¶ 10-19, 23-33, 35-49 with ECF No. 189-2 at
 26   ¶¶ 26-35, 39-64.
 27          Nesheiwat now objects to the injunctive relief sought, for the first time
 28   challenging its “breadth, scope, and subject matters.” ECF No. 235 at 4.
         RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                        2
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 3 of 10 Page ID #:5423




  1   Nesheiwat also argues that the Court should award “$0” in restitution and,
  2   without citing any evidence supporting mitigation, that it should reduce the
  3   penalty to $200,000. Id. at 3-4.
  4                                               ARGUMENT
  5    I.       The Court properly applied Ninth Circuit precedent in ordering full
  6             legal restitution.
  7             The Court’s summary judgment order found that “injunctive relief,
  8   restitution, and a civil penalty are all appropriate remedies here.” ECF No. 233
  9   at 9. With respect to restitution, the Court recognized that under Ninth Circuit
 10   precedent, restitution to consumers is appropriately measured by the “full
 11   amount lost by consumers rather than limiting damages to a defendant’s
 12   profits.” Id. at 9, n.7 (quoting CFPB v. Gordon, 819 F.3d 1179, 1195 (9th Cir.
 13   2016)). Here, the undisputed facts established this amount at $19,699,870—the
 14   net total of fees that the SLDR Companies charged consumers since February 1,
 15   2015. See ECF No. 220 at p. 131 (Pl.’s Undisputed Fact ¶ 261). Nesheiwat did
 16   not dispute the Bureau’s calculation or the facts on which it was based. See id.;
 17   see also ECF No. 233 at 9 n.8 (noting that Nesheiwat did not “meaningfully
 18   oppose” Bureau’s request for restitution). The Court should therefore reject
 19   Nesheiwat’s belated attempts to reopen this issue and conclude that he has
 20   waived his arguments with respect to restitution by failing to raise them in his
 21   summary-judgment briefing.
 22             If the Court does consider these arguments, it should reject them. In his
 23   objections, Nesheiwat still does not dispute that this amount accurately reflects
 24   the amount of fees unlawfully charged. Instead, Nesheiwat invokes two cases
 25   that he claims require this Court to award “$0” in restitution. ECF No. 235 at 3.
 26   Nesheiwat is wrong. Liu v. SEC, 140 S. Ct. 1936 (2020), simply held that the
 27   Securities and Exchange Commission is statutorily authorized to secure
 28   disgorgement awards that do not exceed a wrongdoer’s net profits. Id. at 1946.
            RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                           3
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 4 of 10 Page ID #:5424




  1   It has no bearing on the Bureau’s ability—confirmed by this Circuit’s
  2   precedent—to secure the different statutory remedy authorized here: restitution
  3   equal to the total fees consumers paid. Cf. CFPB v. Glob. Fin. Support, Inc.,
  4   No. 15-cv-2440, 2021 WL 1165078, at *4 (S.D. Cal. Mar. 26, 2021)
  5   (explaining that Liu “has no bearing on whether restitution under the [Consumer
  6   Financial Protection Act of 2010] must exclusively be calculated by measure of
  7   net profits”); see also 12 U.S.C. § 5565(a)(1), (2) (authorizing the Court to
  8   award “any appropriate legal or equitable relief,” including restitution and
  9   refund of moneys).
 10           Likewise, CFPB v. Consumer First Legal Group, LLC, 6 F.4th 694, 710-
 11   11 (7th Cir. 2021), does not overrule this Circuit’s precedent approving the type
 12   of restitution award that the Court ordered. In any event, Consumer First’s
 13   discussion of equitable relief does not apply here, given that the restitution the
 14   Bureau seeks is properly characterized as legal rather than equitable. Restitution
 15   is a legal remedy when a plaintiff seeks, as the Bureau does here, “to obtain a
 16   judgment imposing a merely personal liability upon the defendant to pay a sum
 17   of money.” Great-West Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204, 213
 18   (2002). By contrast, a judgment seeking equitable restitution would be one that
 19   required the return of “particular funds or property” in Nesheiwat’s possession.1
 20   See id. at 213-14.
 21           Finally, Nesheiwat asserts—without any record support—that he “did not
 22   charge or receive any fees.” ECF No. 235 at 11. Even if he had cited supporting
 23   evidence, the proposed restitution judgment would still be proper. This Court
 24
 25
      1
       The proposed judgment submitted with the Bureau’s Motion for Summary
      Judgment erroneously used the term “equitable restitution” rather than “legal
 26   restitution,” but the motion itself requested that Nesheiwat be held personally
 27   liable for a sum certain, $19,699,870, which is a calculation of net fees charged
      to consumers (i.e., a legal remedy), not a request for the return of particular
 28   funds or property in Nesheiwat’s possession (i.e., an equitable remedy).
          RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                         4
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 5 of 10 Page ID #:5425




  1   found that Nesheiwat violated the Telemarketing Sales Rule’s (“TSR”)
  2   prohibitions against advance fees and misrepresentations, substantially assisted
  3   the SLDR Companies’ violations of those same prohibitions, committed
  4   deceptive acts or practices in violation of the Consumer Financial Protection
  5   Act of 2010 (“CFPA”), and substantially assisted deceptive acts or practices in
  6   violation of the CFPA. ECF No. 233 at 5-7. The Court also found that
  7   “Nesheiwat was heavily involved in and controlled much of the [SLDR
  8   Companies’] activities.” Id. at 7. In circumstances like this, it is appropriate to
  9   hold Nesheiwat and the companies jointly and severally liable for the full
 10   amount of fees resulting from unlawful conduct. See Gordon, 819 F.3d at 1196;
 11   see also 12 U.S.C. § 5536(a)(3); FTC v. WV Universal Mgmt., LLC, 877 F.3d
 12   1234, 1240-41 (11th Cir. 2017).2
 13   II.       The civil money penalty in the proposed judgment is proper.
 14             The Court determined that a civil money penalty is appropriate, that
 15   Nesheiwat’s violations were reckless, and that Nesheiwat had not
 16   “meaningfully oppose[d]” the Bureau’s request for a penalty. ECF No. 233 at 6,
 17   9 & n.8. The Bureau’s proposed judgment would thus order the maximum
 18   penalty of $116,142,160. See ECF No. 189-1 at 24-25 (describing basis for
 19   penalty calculation). Rather than challenge the penalty calculation or point to
 20   evidence in the record supporting mitigation, Nesheiwat lists penalties entered
 21   against other defendants and urges the Court to impose a penalty of $200,000—
 22   a figure he admits is rooted in nothing other than his last settlement offer. ECF
 23   No. 235 at 4 n.2.
 24   2
        Nesheiwat also argues that this Court should not order restitution against him
 25   because the default judgment against Defendant Bill Abdel did not include
      restitution. ECF No. 235 at 3. But that default judgment was based solely on
 26   Abdel’s violations of the Fair Credit Reporting Act, violations for which the
 27   Bureau did not seek restitution. See ECF No. 177 at 4-5, 7, 8-11 (order
      describing Abdel’s violations and relief sought by Bureau); see also ECF No.
 28   184 (default judgment against Abdel).
            RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                           5
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 6 of 10 Page ID #:5426




  1          The Court should reject Nesheiwat’s arguments as waived because he
  2   failed to raise them in his summary-judgment papers. If it does not, it should
  3   reject those arguments as meritless. The CFPA requires the Court to consider
  4   mitigating factors in determining the penalty. See 12 U.S.C. § 5565(c)(3). The
  5   penalties in the previous judgments reflect different circumstances and different
  6   evidence regarding those statutory mitigating factors. Some penalties were the
  7   product of settlements and were based on the defendant’s demonstrated
  8   inability to pay. See, e.g., ECF No. 90 at ¶¶ 24, 28; ECF No. 115 at ¶ 21; ECF
  9   No. 181 at ¶ 22. Other penalties were based on judgments in which the Bureau
 10   sought penalties for single, tier-one violations. See ECF No. 177 at 10-11; see
 11   also ECF Nos. 183, 184. But these previous judgments need not factor into the
 12   Court’s analysis—neither Liu nor Consumer First requires that penalties must
 13   be proportionate between settling and non-settling defendants or between
 14   defendants with different levels of culpability. In fact, Liu doesn’t concern a
 15   civil money penalty. See 140 S. Ct. at 1942 (“We granted certiorari to
 16   determine whether § 78u(d)(5) authorizes the SEC to seek disgorgement
 17   beyond a defendant's net profits from wrongdoing.” (emphasis added)).
 18          Nesheiwat had opportunities to oppose the penalty amount. In its opening
 19   summary judgment brief, the Bureau explained that the maximum penalty
 20   exceeds $115 million and that the Bureau had not identified evidence
 21   supporting substantial mitigation. ECF No. 189-1 at 25. As the Bureau’s
 22   opening motion further explained, Nesheiwat would have the opportunity to
 23   address this argument in his opposition to the Bureau’s summary judgment
 24   motion, by presenting evidence in support of mitigation. Id. Nesheiwat did not
 25   do so in his summary-judgment papers and still has not done so. Nor has he
 26   demonstrated an inability to pay. At his deposition, Nesheiwat declined to
 27   answer any questions about his financial situation, assets, and income on Fifth
 28   Amendment grounds. See ECF No. 220 at ¶ 304. This failure to introduce any
         RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                        6
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 7 of 10 Page ID #:5427




  1   mitigating evidence supports awarding the maximum penalty in this
  2   circumstance.
  3             Nesheiwat also does not attempt to support his bare assertion that the
  4   penalty amount, or any other relief in this case, would somehow violate his
  5   constitutional right to due process. ECF No. 235 at 2. To the contrary,
  6   Nesheiwat has received the same process as any other civil litigant and all that
  7   he is entitled to. And as the Bureau made clear in its opening brief, the Court
  8   may impose a lower penalty based on the CFPA’s mitigating factors. See ECF
  9   No. 189-1 at 25. But Nesheiwat cannot claim that his constitutional rights were
 10   violated where he had the opportunity to present evidence, but chose not to do
 11   so.
 12 III.        The injunctive relief sought by the Bureau is proper.
 13             The Court should deny Nesheiwat’s request to limit the permanent
 14   injunctive relief against him to student loan debt relief services. The injunctive
 15   relief sought by the Bureau here is appropriate given that Nesheiwat’s
 16   numerous reckless violations spanned across the mortgage, debt-relief, and
 17   telemarking industries. Nesheiwat’s reliance on Consumer First is of no avail.
 18   Setting aside that this case does not establish precedent in this Circuit, its facts
 19   are also distinguishable. There, the Bureau only alleged violations involving the
 20   mortgage debt-relief industry. See Consumer First, 6 F.4th at 701-02. The
 21   defendants in that matter also purported to believe and argued that their conduct
 22   was legal, a distinction that convinced the Seventh Circuit that their violations
 23   did not rise to the level of recklessness. Id. at 712-13. By contrast, Nesheiwat
 24   pleaded the Fifth Amendment throughout this litigation, which, as the Court
 25   held, “support[s] the conclusion that [he] knew exactly what was going on—or
 26   at least recklessly disregarded the reality of the situation.” ECF No. 233 at 7-8
 27   (quoting SEC v. Autocorp Equities, Inc., 292 F. Supp. 2d 1310, 1324 (D. Utah
 28   2003)).
            RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                           7
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 8 of 10 Page ID #:5428




  1           And though he now claims that the proposed injunctive relief would
  2   threaten his career, ECF No. 235 at 5-6, at his deposition, Nesheiwat refused to
  3   answer any of the Bureau’s questions regarding his present business activities
  4   on Fifth Amendment grounds. See ECF No. 190-47 at 25:22-28:24, 135:18-
  5   141:6. To the extent his career involves the mortgage, debt-relief, and
  6   telemarketing industries, Nesheiwat has shown no ability or willingness to
  7   operate in those fields in a way that does not harm consumers and violate
  8   Federal consumer financial law. It is therefore entirely proper for the Court to
  9   impose this injunctive relief. Cf. FTC v. Am. Home Servicing Ctr., LLC, No.
 10   8:18-CV-00597-JLS-KES, 2019 WL 7171733, at *13 (C.D. Cal. Dec. 5, 2019)
 11   (granting broader injunctive relief where the “scheme of misrepresentations and
 12   fee solicitations to distressed debtors could easily be translated to the realm of
 13   marketing and sale other types of debt relief”).
 14           Finally, Nesheiwat complains that certain injunctive provisions would
 15   reach “individuals who are not presently before the Court, e.g., officers, agents,
 16   servants, employees, and even attorneys.” ECF No. 235 at 5 (bold in original).
 17   But those are precisely the individuals that Rule 68 explains may be bound by
 18   an injunction, to the extent they have actual notice of an order. See Fed. R. Civ.
 19   P. 68(d)(2).
 20 IV.       The additional provisions in the Bureau’s proposed judgment are
 21           also proper.
 22           Lastly, Nesheiwat argues that other provisions in the proposed judgment,
 23   such as the clauses pertaining to bankruptcy, notice, indemnification, reporting
 24   duties, and cooperation requirements, were not requested in the Bureau’s
 25   Second Amended Complaint and amount to an overreach under the Bureau’s
 26   authority. See ECF No. 235 at 6-8 (challenging ¶¶ 26-27, 29-33, 35-36, 38-43,
 27   45-46 and 48 in proposed judgment). Nesheiwat is mistaken. In its “Demand for
 28   Relief,” the Bureau requested that the Court “grant additional injunctive relief
          RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                         8
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 9 of 10 Page ID #:5429




  1   as the Court may deem to be just and proper.” ECF No. 141 at p. 43. And the
  2   Bureau sought these provisions in the proposed judgment it submitted with its
  3   summary judgment motion. Compare ECF No. 189-2 with ECF No. 234-1.
  4          The clauses to which Nesheiwat objects fall squarely within the Court’s
  5   discretion, and are consistent with the multiple judgments previously entered in
  6   this litigation, see, e.g., ECF Nos. 90, 115, 181, 187, 188, and with judgments
  7   entered by other courts, see, e.g., FTC v. Direct Mktg. Concepts, Inc., 648 F.
  8   Supp. 2d 202, 213, 217 (D. Mass. 2009) (including monitoring provisions in
  9   permanent injunction and collecting cases); Am. Home Serv. Ctr., 2019 WL
 10   7171733, at *13 (including monitoring and reporting provisions to ensure
 11   compliance with permanent injunction); FTC v. Mortg. Relief Advocs. LLC, No.
 12   CV-14-5434-MWF-AGRX, 2015 WL 11257575, at *9 (C.D. Cal. July 1, 2015)
 13   (finding monitoring provisions appropriate); see also 15 U.S.C. § 1681b(a)(1)
 14   (authorizing consumer reporting agencies to furnish consumer reports pursuant
 15   to a court order).
 16          Further, the record on summary judgment makes clear that this relief is
 17   appropriate. The breadth and duration of Nesheiwat’s violations strongly
 18   suggest that, without continued oversight, he could easily engage in activities
 19   harmful to consumers. Accordingly, provisions enabling the Bureau to monitor
 20   Nesheiwat’s compliance will help ensure that he does not engage in illegal
 21   activities subject to the Bureau’s authority.
 22                                           CONCLUSION
 23          For the foregoing reasons, the Court should enter the Bureau’s
 24   [Proposed] Conforming Judgment Against Defendant Jawad Nesheiwat.
 25
 26
 27
 28
         RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                        9
Case 8:20-cv-00043-SB-ADS Document 237 Filed 09/07/21 Page 10 of 10 Page ID #:5430




  1   Dated September 7, 2021                          Respectfully Submitted,
  2                                                    /s/ Colin Reardon              __
                                                       Leanne E. Hartmann
  3                                                    Colin Reardon (pro hac vice)
                                                       E. Vanessa Assae-Bille (pro hac vice)
  4                                                    Bureau of Consumer Financial Protection
                                                       1700 G Street, NW
  5                                                    Washington, D.C. 20552
  6                                                    Attorney for Plaintiff Bureau of
                                                       Consumer Financial Protection
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
         RESPONSE IN SUPPORT OF PLAINTIFF’S PROPOSED CONFORMING JUDGMENT AGAINST DEFENDANT JAWAD NESHEIWAT
                                                       10
